Financial Data AT&T Inc. Consolidated Statements of Income Dollars in millions except per share amounts Unaudited Three Months Ended Nine Months Ended 9/30/2007 9/30/2006 % Chg 9/30/2007 9/30/2006 % Chg Operating Revenues Voice $ 10,164 $ 8,400 21.0 % $ 30,997 $ 25,524 21.4 % Data 5,880 4,598 27.9 % 17,281 13,633 26.8 % Wireless service 9,834 8 - 28,417 24 - Directory 1,240 906 36.9 % 3,417 2,716 25.8 % Other 3,014 1,726 74.6 % 8,467 5,267 60.8 % Total Operating Revenues 30,132 15,638 92.7 % 88,579 47,164 87.8 % Operating Expenses Cost of sales (exclusive of depreciation and amortization shown separately below) 11,591 6,923 67.4 % 34,321 21,450 60.0 % Selling, general and administrative 7,915 3,361 - 22,992 10,587 - Depreciation and amortization 5,322 2,437 - 16,354 7,415 - Total Operating Expenses 24,828 12,721 95.2 % 73,667 39,452 86.7 % Operating Income 5,304 2,917 81.8 % 14,912 7,712 93.4 % Interest Expense 887 442 - 2,639 1,378 91.5 % Equity in Net Income of Affiliates 162 649 -75.0 % 545 1,438 -62.1 % Other Income (Expense) - Net (17 ) 109 - 614 315 94.9 % Income Before Income Taxes 4,562 3,233 41.1 % 13,432 8,087 66.1 % Income Taxes 1,499 1,068 40.4 % 4,617 2,669 73.0 % Net Income $ 3,063 $ 2,165 41.5 % $ 8,815 $ 5,418 62.7 % Basic Earnings Per Share Net Income $ 0.50 $ 0.56 -10.7 % $ 1.43 $ 1.40 2.1 % Weighted Average Common Shares Outstanding (000,000) 6,088 3,873 57.2 % 6,152 3,880 58.6 % Diluted Earnings Per Share Net Income $ 0.50 $ 0.56 -10.7 % $ 1.42 $ 1.39 2.2 % Weighted Average Common Shares Outstanding with Dilution (000,000) 6,129 3,892 57.5 % 6,196 3,900 58.9 % Financial Data AT&T Inc. Statements of Segment Income Dollars in millions Unaudited Three Months Ended Nine Months Ended Wireline 9/30/2007 9/30/2006 % Chg 9/30/2007 9/30/2006 % Chg Segment Operating Revenues Voice $ 10,356 $ 8,400 23.3 % $ 31,619 $ 25,524 23.9 % Data 6,076 4,598 32.1 % 17,918 13,633 31.4 % Other 1,508 1,308 15.3 % 4,382 4,006 9.4 % Total Segment Operating Revenues 17,940 14,306 25.4 % 53,919 43,163 24.9 % Segment Operating Expenses Cost of sales 7,620 6,495 17.3 % 22,801 20,072 13.6 % Selling, general and administrative 4,105 3,068 33.8 % 12,157 9,816 23.8 % Depreciation and amortization 3,333 2,387 39.6 % 10,073 7,266 38.6 % Total Segment Operating Expenses 15,058 11,950 26.0 % 45,031 37,154 21.2 % Segment Income $ 2,882 $ 2,356 22.3 % $ 8,888 $ 6,009 47.9 % Wireless * Segment Operating Revenues Service revenues $ 9,860 $ 8,670 13.7 % $ 28,492 $ 24,985 14.0 % Equipment sales 1,077 891 20.9 % 2,837 2,789 1.7 % Total Segment Operating Revenues 10,937 9,561 14.4 % 31,329 27,774 12.8 % Segment Operating Expenses Cost of services and equipment sales 4,079 3,725 9.5 % 11,690 11,218 4.2 % Selling, general and administrative 3,183 2,836 12.2 % 9,136 8,439 8.3 % Depreciation and amortization 1,709 1,582 8.0 % 5,410 4,874 11.0 % Total Segment Operating Expenses 8,971 8,143 10.2 % 26,236 24,531 7.0 % Segment Operating Income 1,966 1,418 38.6 % 5,093 3,243 57.0 % Equity in Net Income (Loss) of Affiliates ** (40 ) (36 ) -11.1 % (131 ) (99 ) -32.3 % Segment Income $ 1,926 $ 1,382 39.4 % $ 4,962 $ 3,144 57.8 % * Results include 100% of AT&T's actual wireless results. ** Includes minority interest recorded as Other Income (Expense) - Net on the Consolidated Statements of Income. Advertising & Publishing Segment Operating Revenues $ 1,457 $ 913 59.6 % $ 4,378 $ 2,746 59.4 % Segment Operating Expenses Cost of sales 440 277 58.8 % 1,281 853 50.2 % Selling, general and administrative 315 154 - 1,000 445 - Depreciation and amortization 238 1 - 743 2 - Total Segment Operating Expenses 993 432 - 3,024 1,300 - Segment Operating Income 464 481 -3.5 % 1,354 1,446 -6.4 % Equity in Net Income (Loss) of Affiliates - (2 ) - - (13 ) - Segment Income $ 464 $ 479 -3.1 % $ 1,354 $ 1,433 -5.5 % Other *** Segment Operating Revenues $ 562 $ 469 19.8 % $ 1,664 $ 1,390 19.7 % Segment Operating Expenses 440 391 12.5 % 1,468 1,137 29.1 % Segment Operating Income 122 78 56.4 % 196 253 -22.5 % Equity in Net Income of Affiliates 159 644 -75.3 % 533 1,421 -62.5 % Segment Income $ 281 $ 722 -61.1 % $ 729 $ 1,674 -56.5 % *** Equity in Net Income of Affiliates includes our 60% proportionate share of wireless results in 2006. Financial Data AT&T Inc. Consolidated Balance Sheets Dollars in millions except per share amounts 9/30/07 12/31/06 Unaudited Assets Current Assets Cash and cash equivalents $ 2,714 $ 2,418 Accounts receivable - net of allowances for uncollectibles of $1,362 and $1,276 16,305 16,194 Prepaid expenses 1,900 1,477 Deferred income taxes 2,433 3,034 Other current assets 2,191 2,430 Total current assets 25,543 25,553 Property, Plant and Equipment - Net 94,446 94,596 Goodwill 66,847 67,657 Licenses 35,687 34,252 Customer Lists and Relationships - Net 15,361 18,922 Other Intangible Assets - Net 6,001 6,566 Investments in Equity Affiliates 2,403 1,995 Postemployment Benefit 14,779 14,228 Other Assets 6,901 6,865 Total Assets $ 267,968 $ 270,634 Liabilities and Stockholders' Equity Current Liabilities Debt maturing within one year $ 6,026 $ 9,733 Accounts payable and accrued liabilities 20,239 22,106 Advanced billing and customer deposits 3,471 3,402 Accrued taxes 6,282 3,026 Dividends payable 2,156 2,215 Total current liabilities 38,174 40,482 Long-Term Debt 54,585 50,063 Deferred Credits and Other Noncurrent Liabilities Deferred income taxes 22,595 27,406 Postemployment benefit obligation 28,756 28,901 Unamortized investment tax credits 158 181 Other noncurrent liabilities 12,526 8,061 Total deferred credits and other noncurrent liabilities 64,035 64,549 Stockholders' Equity Common shares issued ($1 par value) 6,495 6,495 Capital in excess of par value 91,534 91,352 Retained earnings 32,606 30,375 Treasury shares (at cost) (14,411 ) (7,368 ) Accumulated other comprehensive income (5,050 ) (5,314 ) Total stockholders' equity 111,174 115,540 Total Liabilities and Stockholders' Equity $ 267,968 $ 270,634 Financial Data AT&T Inc. Consolidated Statements of Cash Flows Dollars in millions, increase (decrease) in cash and cash equivalents Unaudited Nine Months Ended 9/30/07 9/30/06 Operating Activities Net income $ 8,815 $ 5,418 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 16,354 7,415 Undistributed earnings from investments in equity affiliates (434 ) (1,359 ) Provision for uncollectible accounts 1,142 450 Amortization of investment tax credits (23 ) (21 ) Deferred income tax (benefit) expense 486 (269 ) Net gain on sales of investments (29 ) (10 ) Gain on license exchange (409 ) - Changes in operating assets and liabilities: Accounts receivable (1,253 ) 249 Other current assets (661 ) 42 Accounts payable and accrued liabilities (46 ) (1,819 ) Stock-based compensation tax benefit (149 ) (10 ) Other - net 427 507 Total adjustments 15,405 5,175 Net Cash Provided by Operating Activities 24,220 10,593 Investing Activities Construction and capital expenditures (12,124 ) (6,158 ) Net investments in affiliates - (633 ) Dispositions 993 72 Acquisitions, net of cash acquired (233 ) (115 ) Proceeds from sale of marketable securities 471 - Proceeds from sale of debt and equity securities 414 - Investments in debt and equity securities (301 ) - Other 28 8 Net Cash Used in Investing Activities (10,752 ) (6,826 ) Financing Activities Net change in short-term borrowings with original maturities of three months or less (4,279 ) 2,336 Issuance of long-term debt 7,898 1,491 Repayment of long-term debt (3,008 ) (2,882 ) Purchase of treasury shares (8,912 ) (1,359 ) Issuance of treasury shares 1,736 463 Dividends paid (6,584 ) (3,873 ) Stock-based compensation tax benefit 149 10 Other (172 ) 74 Net Cash Used in Financing Activities (13,172 ) (3,740 ) Net increase in cash and cash equivalents 296 27 Cash and cash equivalents beginning of year 2,418 1,224 Cash and Cash Equivalents End of Period $ 2,714 $ 1,251 Financial Data AT&T Inc. Supplementary Operating and Financial Data Dollars in millions except per share amounts Unaudited Three Months Ended Nine Months Ended 9/30/2007 9/30/2006 % Chg 9/30/2007 9/30/2006 % Chg Wireless Wireless Customers (000) 65,666 58,666 11.9 % Net Customer Additions (000) 1,993 1,358 46.8% 4,640 4,535 2.3 % M&A Activity, Partitioned Customers and Other Adjs. (000) - - - 64 (13 ) - Postpaid Customers (000) 52,689 49,127 7.3 % Net Postpaid Customer Additions (000) 1,212 928 30.6% 2,804 2,869 -2.3 % Postpaid Churn 1.3% 1.5 % -20 BP 1.3% 1.5% -20 B P Licensed POPs (000,000) 299 296 1.0 % In-Region Wireline 1 Total Consumer Revenue Connections (000) Retail Consumer Access Lines 35,811 25,641 39.7 % Consumer Broadband Connections 2 11,716 6,913 69.5 % Video Connections: 3 Satellite Connections 1,986 640 - U-verse Video Connections 126 3 - Total Consumer Revenue Connections (000) 49,639 33,197 49.5 % Net Consumer Revenue Connections Changes (000) 83 43 93.0% 731 194 - Switched Access Lines (000) Retail Consumer - Primary 31,691 22,068 43.6 % Retail Consumer - Additional 6 4,120 3,573 15.3 % Retail Business 6 22,942 16,689 37.5 % Retail 6 58,753 42,330 38.8 % Wholesale 4, 6 3,849 4,493 -14.3 % Coin 5 269 264 1.9 % Total Switched Access Lines (000) 62,871 47,087 33.5 % Net Switched Access Line Changes (000) (1,207 ) (824 ) -46.5% (3,598 ) (2,326 ) -54.7 % Total Broadband Connections (000) 2, 6 13,760 8,155 68.7 % Net Broadband Connections Changes (000) 2 499 379 31.7% 1,590 1,234 28.8 % Video Connections (000) 3, 6 2,112 643 - Net Video Connections Changes (000) 3 215 53 - 602 130 - AT&T Inc. Capital Expenditures $ 4,664 $ 2,116 - $ 12,124 $ 6,158 96.9 % Dividends Declared per Share $ 0.3550 $ 0.3325 6.8% $ 1.0650 $ 0.9975 6.8 % End of Period Common Shares Outstanding (000,000) 6,072 3,853 57.6 % Debt Ratio 7 35.3% 36.3% -100 B P Total Employees 303,670 179,420 69.3 % 1 In-region Wireline represents access lines served by AT&T's incumbent local exchange companies. 2 Broadband connections include DSL lines, U-verse high speed Internet access and satellite broadband. 3 Video connections include sales under agency agreements with EchoStar and DirecTV customers and U-verse connections. 4 Wholesale lines include 0.3 million lines purchased by AT&T Corp. at 9/30/07. 5 Coin includes both retail and wholesale access lines. 6 Prior year amounts restated to conform to current period reporting methodology. 7 Total long-term debt plus debt maturing within one year divided by total debt plus total stockholders' equity. AT&T Inc. Non-GAAP Consolidated Reconciliations Reconciliation of Free Cash Flow after Dividends Dollars in Millions unaudited September 30, 2007 Three Months Ended Nine Months Ended Net cash provided by operating activities $ 9,219 $ 24,220 Less: Construction and capital expenditures (4,664 ) (12,124 ) Less: Dividends Paid (2,170 ) (6,584 ) Free Cash Flow after Dividends $ 2,385 $ 5,512 Free cash flow after dividends is defined as cash from operations minus capital expenditures and dividends. Management reviews free cash flow monthly as an important indicator of how much cash is generated by normal business operations, including capital expenditures, and makes business decisions based on this measure. Management also views free cash flow as a measure of cash available to pay debt and return value to shareowners. AT&T Inc. Non-GAAP Wireless Reconciliations Wireless Segment AdjustedOIBDA Dollars in Millions unaudited Quarter Ended September 30, 2007 Adjusting Items GAAP Integration Costs Intangible Amortization Adjusted Service Revenues $ 9,860 $ 9,860 Equipment Revenues 1,077 1,077 Total Operating Revenues $ 10,937 $ - $ - $ 10,937 Operating Expenses Cost of Services and Equipment Sales 4,079 (60 ) - 4,019 Selling, General and Administrative 3,183 (117 ) - 3,066 Depreciation and Amortization 1,709 (83 ) (658 ) 968 Total Operating Expenses 8,971 (260 ) (658 ) 8,053 Operating Income 1,966 2,884 Plus: Depreciation and Amortization 1,709 968 OIBDA 3,675 3,852 OIBDA as a % of Service Revenue 37.3% 39.1% Quarter Ended September 30, 2006 Adjusting Items GAAP Integration Costs Intangible Amortization Adjusted Service Revenues $ 8,670 $ 8,670 Equipment Revenues 891 891 Total Operating Revenues $ 9,561 $ - $ - $ 9,561 Operating Expenses Cost of Services and Equipment Sales 3,725 (65 ) - 3,660 Selling, General and Administrative 2,836 (22 ) - 2,814 Depreciation and Amortization 1,582 (52 ) (314 ) 1,216 Total Operating Expenses 8,143 (139 ) (314 ) 7,690 Operating Income 1,418 1,871 Plus: Depreciation and Amortization 1,582 1,216 OIBDA 3,000 3,087 OIBDA as a % of Service Revenue 34.6% 35.6% OIBDA is defined as operating income (loss) before depreciation and amortization.OIBDA differs from segment operating income (loss), as calculated in accordance with GAAP, in that it excludes depreciation and amortization.OIBDA does not give effect to cash used for debt service requirements and thus does not reflect available funds for distributions, reinvestment, or other discretionary uses.OIBDA is not presented as an alternative measure of operating results or cash flows from operations, as determined in accordance with GAAP.Our calculation of OIBDA, as presented, may differ from similarly titled measures reported by other companies.
